.... ~"'·    ~~.
            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                JUDGMENT IN A CRIMINAL CASE
                                            v.                                           (For Offenses Committed On or After November I, 1987)



                                      Alain Castro-Resendiz                              Case Number: 3: 19-mj-21419

                                                                                        Michael l
                                                                                        Defendant's Attorney
                                                                                                                   F~t~ED
            REGISTRATION NO. 84258298

            THE DEFENDANT:                                                                        MAR 2 6 2019
             IZ! pleaded guilty to count(s) 1 of Complaint                                   ,.,., " 0 ,. ,.,~ir
             D was found guilty to count(s)                                            SOUTHE'\ J -·'· · :c·: JF c~~IFORNIA
                 after a plea of not guilty.                                                - -·· · ·-·-· - --·- · ·
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                   Nature of Offense                                                            Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

             D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




             D Count(s)                                                                  dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           D TIME SERVED                             ~     30 daus                             days

             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, March 26, 2019
                                                                                      Date of Imposition of Sentence

                       / 11. \.----~-------­
            Received ~rv
                     ousM/       'v                                                    ONORABLE F. A. GOSSETT III
                                                                                      UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                       3:19-mj-21419
